Wells, J.,
orally.—The claim to a nonsuit is not insisted upon. In withholding the other instruction requested, there was nothing Avrongful. Defendant has argued, that as both parties claim under Clark, the vendee who first obtained the possession is entitled. But there was no ruling, or request for ruling, on that point. It is not for decision here. The ruling was, that if defendant’s possession was wrongful, the re-sale from Clark to the plaintiff was valid without a formal delivery. That ruling is in accordance with the rules of law.

Exceptions overruled.